DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 21 June 2022 has been entered, leaving claims 1, 4-14, and 19-26 pending, of which claims 21-26 are new.

Election/Restrictions
The pending claims are allowable, and so the restriction between at least Invention Groups I and II and between Species A-B as set forth in the Office action mailed on 08 October 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: While 3D printing with hybrid resins is generally known, including those comprising both free-radical and cationically polymerizable components which are selectively sensitive to different wavelengths of light, and while a wide range of irradiation systems are generally known for directing different wavelengths of light to such hybrid systems, including for example visual displays of a number of different configurations which incorporate use of a backlight, the prior art of record does not teach or fairly suggest a combination of these various features provided in the manner claimed, in particular whereby the claimed layers are formed by exposing to the claimed first and second spectrums of light having distinct, non-overlapping wavelengths which create different properties in the claimed polymer, with the claimed first and second photoinitiators being provided in addition to the claimed first and second sets of monomer/oligomer that are polymerized by the first and second spectrums of light, respectively, with the claimed exposing being performed by the claimed color LCD screen back-illuminated with white light passing through first and second colors of sub-pixels of the screen as claimed, and with the LCD screen being controllable in the manner claimed to form the claimed first and second sets of the cured layers, form the claimed first and second sets of layer pixels, and form any layer pixel by simultaneously exposing to both the first and second spectrums of light. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742